In a negligence action to recover damages for personal injuries, etc., the plaintiff appeals from so much of a judgment of the Supreme Court, Suffolk County (Cohalan, J.), entered March 23, 1992, as (1) upon granting the trial motion of the defendant Carolyn Mulderig at the close of the plaintiff’s case, dismissed her complaint against the defendant Carolyn Mulderig, and (2) upon a jury verdict, apportioned 1% of the fault in the happening of the accident to the defendant Ejder Karabag and 99% of the fault to the plaintiff’s decedent.
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the defendants are awarded one bill of costs.
Under the circumstances, the plaintiff’s complaint against the defendant Carolyn Mulderig was properly dismissed. In addition, the jury’s apportionment of fault between the plaintiff’s decedent and the defendant Ejder Karabag was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129, 134).
We have considered the plaintiff’s remaining contentions and find that they do not require reversal. Ritter, J. P., Altman, Hart and Goldstein, JJ., concur.